         Case 7:18-cv-11538-NSR-AEK Document 135
                                             133 Filed 10/30/20
                                                       10/29/20 Page 1 of 1

GLENN A. GARBER, P.C.                            233 BROADWAY, SUITE 2370, NEW YORK, NY 10279

ATTORNEYs AT LAW                                                   TEL: 212-965-9370 FAX: 212-965-9375
                                                                           www.glenngarber.com


                                                            Application granted. The discovery deadlines are
   October 29, 2020                                         extended as set forth in this letter -- fact discovery
                                                            to be completed by 2/1/21, and expert discovery to
   Hon. Andrew E. Krause                                    be completed by 5/20/21. As previously noted, the
   U.S. Magistrate Judge                                    parties should not automatically expect further
   Southern District of New York                            extensions to be granted.
   300 Quarropas Street                                     Dated: October 30, 2020
   White Plains, NY 10601

          Re:     Days v. County of Westchester, et. al.,
                  Dkt. No. 18-cv-11538(NSR)(AEK)

   Dear Judge Krause:

           I represent Plaintiff Selwyn Days along with Rickner, PLLC. We write jointly with all
   parties in furtherance of your order issued on October 27, 2020 (DE 132). The order was prompted
   by a joint request for a 90-day extension of discovery deadlines (DE 131). It directs the parties to
   advise about remaining discovery deadlines and to propose revised dates for all deadlines,
   including the completion of all discovery.

          The following chart explains the remaining and proposed revised deadlines.

                                         Remaining Deadlines                     Proposed Deadlines
   Fact Discovery/Depositions            11/3/20                                 2/1/21
   Defendant to Identify Experts         11/3/20                                 2/1/21
   Plaintiff’s Indep. Psych Exam         11/30/20                                3/1/21
   Expert Reports                        12/22/20                                3/22/21
   Expert Discovery/Depositions          2/1/21                                  5/3/21
   Supplemental Expert Reports           2/19/21                                 5/20/21
   Motion to Quash Dep./Subpoenas        10/30/20                                Same
   Response to Motion to Quash           11/6/20                                 Same

           In sum, under the proposal fact discovery would be completed by February 1, 2021 and
   expert discovery would be completed by May 20, 2021.

          Thank you for your consideration.


   Respectfully submitted,



   Glenn A. Garber

   cc:    All counsel by ECF
